[smartsheet-2019cashincen001.jpg]
Smartsheet Inc. 2019 Annual Incentive Plan (Amended and Restated) Purpose. The
purpose of this 2019 Annual Incentive Plan (this “Plan”) is to motivate and
reward eligible employees by making a portion of their annual incentive
compensation dependent on the achievement of certain performance goals related
to the performance of Smartsheet Inc. (the “Company”) and time-based vesting
conditions, if applicable. The Plan is administered by the Committee, which
shall have the discretionary authority to interpret and administer the Plan,
including all terms defined herein and to adopt rules and regulations to
implement the Plan as it deems necessary, and its determinations shall be final
and binding on all participants. The “Committee” shall mean the Compensation
Committee of the Board of Directors. Participants. The participants in this Plan
shall be the executive officers of the Company and such other employees of the
Company as determined by the Chief Executive Officer (each a “Participant”).
Those executive officers and other employees of the Company who are compensated
under a sales incentive plan may be eligible to participate in this Plan as
determined by the Committee with respect to executive officers and the Chief
Executive Officer with respect to other employees. Plan Period. This Plan shall
cover the applicable 12-month or shorter period during each fiscal year
specified by the Committee for a Participant (the “Plan Period”). Performance
Measure. The Committee shall select the performance measure or measures to be
applied each Plan Period which may be selected from any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
region, or business segment, either individually, alternatively or in any
combination, and measured either on an absolute basis or relative to a
pre-established target, to a previous period’s results or to a designated
comparison group, in each case as specified by the Committee:1 ● cash flow
(including operating cash flows or free cash flow), ● revenue (on an absolute
basis or adjusted for currency effects), ● net revenue ● bookings, ● billings, ●
sales, ● cost of revenue, ● gross margin, ● operating expenses or operating
expenses as a percentage of revenue, ● earnings (which may include earnings
before interest and taxes, earnings before taxes, earnings before interest,
taxes, depreciation and amortization and net earnings, and may 1



--------------------------------------------------------------------------------



 
[smartsheet-2019cashincen002.jpg]
be determined in accordance with U.S. Generally Accepted Accounting Principles
(“GAAP”) or adjusted to exclude any or all non-GAAP items), ● earnings per share
(on a GAAP or non-GAAP basis), ● return on capital, ● return on assets or net
assets, ● return on investment, ● economic value added, ● operating income, ●
operating profit, ● controllable operating profit, ● net operating profit, ● net
profit, ● net income, ● operating margin, ● cash conversion cycle, ● stock
price, ● return on equity or average stockholders’ equity, ● working capital
targets and changes in working capital, ● balance of cash, cash equivalents, and
marketable securities, ● total stockholder return, ● growth in stockholder value
relative to the moving average of the S&P 500 Index or another index, ● account
value, ● customer wins, ● license amounts, ● user counts, ● return on capital, ●
return on assets or net assets, ● return on investment, ● economic value added,
● operating income, ● operating profit, ● controllable operating profit, ● net
operating profit, ● net profit, ● net income, ● operating margin, ● cash
conversion cycle, ● market share, 2



--------------------------------------------------------------------------------



 
[smartsheet-2019cashincen003.jpg]
● credit rating, ● contract awards or backlog, ● overhead or other expense
reduction, ● strategic plan development and implementation, ● succession plan
development and implementation, ● improvement in workforce diversity, ● customer
indicators, ● new product invention or innovation, ● attainment of research and
development milestones, ● improvements in productivity, ● attainment of
objective operating goals and employee weighting factors, ● completion of an
identified special project, ● competition of a joint venture or other corporate
transaction, ● customer or employee satisfaction and/or retention, ● research
and development milestones expenses, ● individual confidential business
objectives, ● growth in any of the foregoing measures, and ● any other metric
that is capable of measurement as determined by the Committee. The Committee may
appropriately adjust any evaluation of achievement of performance measures to
exclude any of the following events that occur during a Plan Period: (A) the
effects of currency fluctuations, (B) any or all items that are excluded from
the calculation of non-GAAP earnings as reflected in any Company press release
and Form 8-K filing relating to an earnings announcement, (C) asset write-downs,
(D) litigation or claim judgments or settlements, (E) the effect of changes in
tax law, accounting principles or other such laws or provisions affecting
reported results, (F) accruals for reorganization and restructuring programs,
(G) any other unusual, extraordinary or non-recurring items to preserve the
Committee’s original intent regarding the performance goals at the time of the
initial award grant. Establishment of Individual Performance Goals. The
performance goals and target bonus amount during the Plan Period for each
Participant who is an executive officer shall be specified by the Committee as
of the beginning of the Plan Period. The performance goals and target bonus
amount during the Plan Period for each Participant who is not an executive
officer shall be specified by the Chief Executive Officer as of the beginning of
the Plan Period. The Committee may apply weighting factors that will be used to
determine the annual award payment to each Participant such as (i) a Company
performance multiplier based on the performance measures selected by the
Committee for the Plan Period, and/or (ii) an individual performance multiplier
based upon performance versus individual objectives for the Participant. The
weighting factors shall be established by the Committee. The individual
performance of each Participant shall be determined by the Company’s Chief
Executive Officer, provided that the Chief Executive Officer’s performance shall
be determined by the Committee. 3



--------------------------------------------------------------------------------



 
[smartsheet-2019cashincen004.jpg]
Award Calculation. After the Plan Period, the Committee will determine the
extent to which performance goal(s) for each Participant are achieved and the
actual award (if any) for each Participant based on the level of actual
performance achieved. The Committee, in its discretion, may modify, reduce,
increase or eliminate a Participant’s award at any time before it is paid,
whether or not calculated on the basis of pre-established performance goals or
formulas. The Committee may establish minimum thresholds for the performance
measures during the Plan Period that must be exceeded before an award is earned.
After the end of each Plan Period, the Committee shall certify in writing (to
the extent required under Code Section 162(m)) the extent to which the targeted
goals for the performance measures applicable to each Participant for the Plan
Period were achieved or exceeded. Award Payments. The applicable award payment
under this Plan for a Participant, if any, may be made in cash and/or equity
awards, as determined by the Committee, with such equity awards to be granted
and such cash to be paid within 65 days after the end of the Plan Period,
subject to the terms and conditions of this Plan or as otherwise determined by
the Company’s Chief Executive Officer (except with respect to his payment or
that of his direct reports which shall be determined by the Committee).
Notwithstanding anything to the contrary herein, the Committee shall approve the
equity grants, as well as the terms and conditions of any equity grants, awarded
pursuant this Plan. Any equity awards granted pursuant to the Plan as payment of
an award may be subject to such time-based vesting condition as the Committee
may determine and shall be granted under the Company’s 2018 Equity Incentive
Plan. The Company shall withhold all applicable federal, state, local and
foreign taxes required by law to be paid or withheld relating to the receipt or
payment of any award. Unless otherwise determined by the Committee, a
Participant must be employed on the date the applicable cash award payment is to
be paid or equity award is granted (and likewise remain employed through any
required service-based vesting schedule, if applicable). The Committee may make
exceptions to this requirement in the case of retirement, death or disability or
under other circumstances, as determined by the Committee in its sole
discretion. General Provisions. The Committee reserves the right to terminate or
modify this Plan for any reason at any time prior to the date of payment
(including at any time prior to the grant of any equity awards made in payment
of an award), and any future incentive plan shall be at the discretion of the
Committee or the Board of Directors. Participating in this Plan does not
guarantee participation in future incentive plans. This Plan supersedes in its
entirety any previous incentive or bonus plan that may have been in existence
with respect to the Plan Period, and any such plans shall be null and void with
respect to the Plan Period. Any rule, decision or interpretation by the
Committee shall be conclusive and binding on the Company and on all Participants
and shall be given the maximum deference permitted by law. Award payments
represent unfunded and unsecured obligations of the Company and a holder of any
right hereunder in respect of any award payment shall have no rights other than
those of a general unsecured creditor to the Company. Participation in this Plan
does not constitute an agreement to employ the Participant for any length of
time and shall not restrict the Company’s right to terminate the employment of
the Participant for any reason and at any time. 4



--------------------------------------------------------------------------------



 
[smartsheet-2019cashincen005.jpg]
The validity, construction, and effect of the Plan, any rules and regulations
relating to the Plan, and any award payment shall be determined in accordance
with the laws of the State of Washington (without giving effect to principles of
conflicts of laws thereof) and applicable Federal law. No award payment made
under the Plan shall be intended to be deferred compensation under Section 409A
of the Code and will be interpreted accordingly. Awards under this Plan will be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board of Directors or required by law during
the term of Participant’s employment or other service with the Company that is
applicable to officers, employees, directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law, may require the cancellation of outstanding awards under this
Plan and the recoupment of any gains realized with respect to awards. It is the
intent that this Plan comply with the requirements of Code Section 409A so that
none of the payments to be provided hereunder will be subject to the additional
tax imposed under Code Section 409A, and any ambiguities herein will be
interpreted to so comply. To the extent (i) any payments to which a Participant
becomes entitled under this Plan in connection with termination of employment
with the Company constitute deferred compensation subject to Section 409A of the
Code and (ii) a Participant is deemed at the time of such termination of
employment to be a key employee under Section 416(i) of the Code, then such
payment or payments shall not be made or commence until the earlier of (i) the
expiration of the six (6)-month period measured from the date of the
Participant’s “separation from service” (as such term is defined in Treasury
Regulations under Section 409A of the Code) with the Company or (ii) the date of
Participant’s death following such separation from service. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period in the absence of this paragraph shall be paid to
Participant in one lump sum. Any payment, grant of an equity award or vesting of
any such equity award pursuant to this Plan shall constitute a separate payment
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations under Section
409A of the Code. For all purposes under this Plan, “Code” shall mean the
Internal Revenue Code of 1986, as amended, and the regulations and
interpretations promulgated thereunder. 5



--------------------------------------------------------------------------------



 